Citation Nr: 1241297	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-33 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and service-connected posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which was the temporary location of the VA RO in New Orleans, Louisiana in the aftermath of Hurricane Katrina.  

The RO has considered both claims on a direct service connection basis but have not considered these claims as secondary to herbicide exposure in particular.  The Veteran's September 2005 claim reflects that he is asserting that his peripheral neuropathy and hypertension are secondary to Agent Orange-related diabetes mellitus and that only his diabetes mellitus was caused by herbicide exposure.  That said, the claimant served in the Republic of Vietnam and under current law acute and subacute peripheral neuropathy is an Agent Orange presumptive disorder.  38 C.F.R. §§ 3.307, 3.309 (2012).  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, VA must consider an herbicide-exposure theory of entitlement for the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity and the issues are as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A March 2009 VA general medical examination report reflect that based on a review of VA medical records not in the claims file or Virtual VA eFolder, diabetes mellitus was purportedly diagnosed in 2003.  The RO obtained records from the Overton Brooks (Shreveport) VA Medical Center and the Monroe community based outpatient clinic from November 2007 to May 2009 and from September 2010 to January 2011.  The AMC should obtain all records from the Overton Brooks (Shreveport) VA Medical Center and the Monroe community based outpatient clinic from January 2003 to November 2007, from May 2009 to September 2010, and from January 2011 to the present.

The December 2010 VA examination report contains conflicting information on whether the diagnosis of hypertension preceded the diagnosis of diabetes mellitus, whether the diagnosis of hypertension was subsequent to the diagnosis of diabetes mellitus, or whether both diagnoses were made in the same month.  In light of this conflicting information, another medical opinion is necessary.  Moreover, the Veteran asserted in an April 2007 statement that in the alternative his hypertension is related to his service-connected PTSD.  The service-connected psychiatric disorder is now classified as PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  A VA medical opinion on any relationship between hypertension and the service-connected psychiatric disorder is necessary.

The May 2006 VA peripheral nerves examiner indicated that the peripheral neuropathy of the left lower extremity was unlikely related to the diabetes mellitus.  In a July 2009 medical opinion, the March 2009 VA examiner opined that the peripheral neuropathy of the left lower extremity was not secondary to the diabetes mellitus.  The May 2006 VA examiner indicated that the peripheral neuropathy of the left lower extremity was likely related to degenerative disc disease and/or sural nerve neuropathy.  Neither opinion adequately addresses whether the peripheral neuropathy of the left lower extremity was aggravated by the diabetes mellitus.  In addition, a VA medical opinion is necessary to determine whether the peripheral neuropathy is related to herbicide exposure.

In his November 2008 VA Form 9, the Veteran last identified his source of treatment for the disorders subject to this appeal.  The AMC should request that the appellant identify all treatment for his peripheral neuropathy of the left lower extremity and hypertension since November 2008.  

Given that the peripheral neuropathy may be secondary to a non-service-connected lumbar spine disorder, the AMC should request that the Veteran identify all treatment for his lumbar spine disorder.  Since the appellant is claiming his hypertension is secondary to his service-connected psychiatric disorder, the AMC should ask him to identify all treatment for a psychiatric disorder since July 2008, when the RO last made this request.  Because the claimant last identified treatment for his diabetes mellitus in his September 2005 claim, the AMC should ask him to identify all treatment for his diabetes mellitus since September 2005.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  The AMC should ask the Veteran to identify all treatment for his lumbar spine disorder since he began having lumbar spine symptomatology, his diabetes mellitus since September 2005, his psychiatric disorder since July 2008, and his peripheral neuropathy of the left lower extremity and hypertension since November 2008.  The AMC should obtain all identified records.  Appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC should attempt to obtain all VA treatment records from the Overton Brooks (Shreveport) VA Medical Center and the Monroe VA community based outpatient clinic from January 2003 to November 2007, from May 2009 to September 2010, and from January 2011 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  After the requested records are obtained (or negative responses received), schedule the Veteran for an appropriate VA neurological examination to determine the etiology of the peripheral neuropathy of the left lower extremity.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the peripheral neuropathy of the left lower extremity was caused or aggravated by the service-connected type II diabetes mellitus, and whether it is at least as likely as not, i.e., is there a 50/50 chance, the peripheral neuropathy of the left lower extremity was caused by in-service herbicide exposure.  A complete rationale for any opinion offered must be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the requested records are obtained (or negative responses received), schedule the Veteran for an appropriate VA cardiovascular examination to determine the etiology of the hypertension.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the hypertension was caused or aggravated by the service-connected type II diabetes mellitus, and whether it is at least as likely as not, i.e., is there a 50/50 chance, the hypertension was caused or aggravated by the service-connected PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  A complete rationale for any opinion offered must be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

6.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


